—In a proceeding pursuant to CPLR 7503 to permanently stay arbitration of an uninsured motorist claim, Robert J. Bietsch, Janice A. Bietsch, and Jason Bietsch appeal from an order of the Supreme Court, Westchester County (Nicole, J.), entered October 6, 1994, which granted the application.
Ordered that the order is affirmed, with costs.
An insured must give notice to his or her insurer within the time limit provided in the insurance policy or within a reasonable time under all the circumstances. Absent a valid excuse, failure to satisfy the notice requirement in an insurance policy vitiates coverage (see, Matter of Allstate Ins. Co. v Kashkin, 130 AD2d 744).
*624In this case, the appellants failed to comply with the notice requirement set forth in the uninsured motorist endorsement of the policy in question or establish a valid excuse for their failure to do so. Moreover, the appellants’ filing of a claim for no-fault benefits did not satisfy the aforementioned notice requirement (see, State Farm Mut. Auto. Ins. Co. v Romero, 109 AD2d 786). Therefore, the application to permanently stay arbitration was properly granted. Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.